DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to papers filed January 12, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.  New grounds for rejection, necessitated by the amendments, are discussed. 
Terminal Disclaimer
The terminal disclaimer filed on January 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,605,817, US Patent No. 10,151766, U.S. Patent No. 9,513,302 and US patent No. 8,158,058 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 6, 7, and 11 are rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO 02/059624 to Shibuya et al., hereinafter “Shibuya” (published August 01, 2002).  Note that corresponding US Patent Pub. No. 2004/0057872 is relied upon for translation (hereinafter referred to as ‘872).
As to claim 1, Shibuya teaches a method for transferring a reagent container, comprising the step of:

transferring a reagent container selected from reagent containers stored in a second reagent container storage section 23 to the first reagent container storage section.
Shibuya does determine that the reagent vessel is to be transferred out based on the expiration date of the reagent (equivalent to a reagent with an effective calibration curve result, i.e., as a reagent with an effective calibration curve result by definition not expired) or the amount of remaining reagent (i.e., remaining number of tests) calculated from the specific information of the reagent stored in the information storage section.  Thus, it is expected that those with expired reagent or a reagent volume with less than the necessary number of tests would be transferred before the non-expired and full reagent containers.  In other words, Shibuya teaches a control means that includes determining means for determining whether the reagent vessel on the reagent table is to be carried out of the reagent table, and if it is determined that the reagent vessel is to be carried out based on the expiration date of the reagent or the amount of remaining reagent calculated from the specific information of the reagent stored in the information storage section, the control means carries the reagent vessel on the reagent table from the reagent vessel loading position to the reagent vessel unloading position by using the reagent vessel carrying-in/out means, see para [0022] et seq. 
However, if not, then it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to determine what conditions would be favorable based a design need or market pressure to solve a problem and there are a finite KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82, USPQ2d 1385, 1397 (2007), see MPEP 2143).  The same reasoning is applicable to claims 2, 6, 7, and 11.
Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive. Applicant argues that Shibuya is silent to determining of a reagent to be transferred prior to other reagents stored on the reagent table and does not determine a first reagent container holding a reagent to be transferred prior to other reagent containers among a plurality of reagent containers stored in a second reagent container storage section based on at least the predetermined condition of the reagent having an effective calibration curve result and a number of remaining test.  
The examiner respectfully disagrees. As discussed above, Shibuya does determine that the reagent vessel is to be transferred out of the sbased on the expiration date of the reagent (equivalent to a reagent with an effective calibration curve result, i.e., as a reagent with an effective calibration curve result by definition not expired) or the amount of remaining reagent (i.e., remaining number of tests) calculated from the specific information of the reagent stored in the information storage section. From this it is expected that those with expired reagent or a reagent volume with less than the necessary number of tests would be transferred before the non-expired and full reagent containers.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/Primary Examiner, Art Unit 1798